DETAILED ACTION
This office action is a response to an application filed on 01/12/2021.
Claims 1- 18 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/12/2021. These drawings are acceptable for examination proceedings.
Information Disclosure Statement
The information disclosure statement (IDS) were filed on 01/12/2021 and 07/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 01/12/2021, when reading claims in light of the specification and arguments, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1, 6, 10 and 15; specifically to the other limitations with the combination of including;  

receiving, from a base station, at least one synchronization signal block (SSB);
identifying at least one preamble associated with the at least one SSB based on first information on a number of preambles per SSB and second information on a starting index, for one of a 4-step random access procedure or a 2-step random access procedure for the small data transmission;
selecting a preamble from the identified at least one preamble corresponding to an SSB selected from the at least one SSB; and
transmitting, to a base station, the selected preamble in a physical random-access channel (PRACH) occasion corresponding to the selected SSB”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

Dependent claims 2-5, 7-9, 11-14 and 16-18 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412